                                                   THE HONORABLE BRIAN D. LYNCH
 1                                                 CHAPTER 13
                                                   HEARING DATE: November 6, 2019
 2
                                                   HEARING TIME: 1:30 P.M.
 3                                                 LOCATION: Tacoma, Washington
                                                   RESPONSE DATE: October 30, 2019
 4

 5

 6

 7

 8

 9

10                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
11

12    In re:                                      Case No.: 16-40965-BDL
13    JULIE DIANE QUINTANILLA and                 NOTICE OF AND MOTION FOR DISMISSAL
      WILLIAM ANDREW                              PURSUANT TO 11 U.S.C. § 1307(c)
14
      QUINTANILLA,
15
                                       Debtors.
16
                                                  NOTICE
17
               YOU ARE HEREBY NOTIFIED that a hearing on Trustee’s Motion to Dismiss will
18

19
     be heard before the Honorable Brian D. Lynch at 1:30 P.M. on November 6, 2019, at the U.S.

20   Bankruptcy Courthouse, 1717 Pacific Avenue, Courtroom I, Tacoma, WA 98402.

21             IF YOU OPPOSE this motion, you must file your written response with the Court

22   Clerk and deliver copies on the undersigned and all interested parties, NOT LATER THAN

23   THE RESPONSE DATE, which is October 30, 2019. You should also appear at the time of
24

25
                                                                                   Michael G. Malaier
                                                                           Chapter 13 Standing Trustee
                                                                                2122 Commerce Street
     NOTICE AND MOTION FOR DISMISSAL              -1                              Tacoma, WA 98402
                                                                                       (253) 572-6600
     hearing. If you fail to do so, the Court may enter an order granting the motion without any
 1
     hearing and without further notice.
 2

 3
                                                 MOTION
 4

 5          COMES NOW, Michael G. Malaier, the Chapter 13 Trustee and alleges as follows:

 6   1. Debtors filed this case on March 9, 2016. The case was confirmed by order of the Court on
 7      May 27, 2016. A modified plan was filed on September 26, 2016, which was approved by
 8
        order of the Court on October 24, 2016.
 9
     2. Pursuant to the modified plan, Debtors are required to make plan payments of $180.00
10
        every two weeks. Debtors are presently delinquent in plan payments in the amount of
11
        $1,011.13, supported by the Declaration filed herewith.
12
     3. In addition, Debtors have failed to provide their 2016, 2017, and 2018 tax returns to the
13
        Trustee.
14
     4. Debtors have defaulted under the terms of the Plan as follows: § 1307(c)(1) unreasonable
15

16      delay by the debtor that is prejudicial to the creditors, § 1307(c)(6) failure to remit plan

17      payments.

18
            WHEREFORE the Trustee prays that this case be dismissed and closed.
19

20          DATED this 27th day of September, 2019 at Tacoma, Washington.
21

22
                                                       /s/ Matthew J.P. Johnson
23                                                     Matthew J.P. Johnson, WSBA# 40476 for
                                                       Michael G. Malaier, Chapter 13 Trustee
24

25
                                                                                      Michael G. Malaier
                                                                              Chapter 13 Standing Trustee
                                                                                   2122 Commerce Street
     NOTICE AND MOTION FOR DISMISSAL              -2                                 Tacoma, WA 98402
                                                                                          (253) 572-6600
